AILSHIE, J.,
Concurring. — I have heretofore, in Walling v. Bown, 9 Idaho, 184, 76 Pac. 318, expressed the opinion that the question as to the constitutionality of sections 1210 and 1211, Revised Statutes, is a subject no longer open to judicial consideration and determination in this state. In concluding that opinion I said: “The writer of this opinion is of the belief that, whatever might be our judgment now, we would be wholly unjustified in opening these questions for further consideration by this court.” I have in no respect changed my mind on this phase of the case since the Walling-Bown opinion was announced; and, indeed, I think the reasons even stronger now then they were then for applying the principles of stare decisis to the question there considered.
Upon the point that the damage allowed in this case is excessive, I have examined the evidence and find such a conflict as will prevent this court from disturbing the judgment. For the foregoing reasons I concur in affirming the judgment.